Gilbert, J.
The exception is to a judgment overruling a motion for a new trial. The suit was to subject property, legal title to which was in the wife’s name, but which was alleged to have been conveyed to her without consideration paid by her, by procurement and direction of the husband, for the purpose of hindering and delaying the petitioner, a creditor of the husband. The verdict and judgment were for the plaintiff. The defendant moved for a new trial on the general grounds, and amended by adding five other grounds. One of the latter grounds was expressly abandoned, and one is not mentioned in the brief of the plaintiff in error. One ground of the motion complains of the admis*370sion in evidence of certain certified copies of deeds, on the ground that the originals were not accounted for, nor shown to have been lost or destroyed, and proper diligence not shown in searching for the samo. Another ground complains of the charge of the court, to wit: “I will instruct you, gentlemen of the jury, that if it was not the intention of the husband to delay and defraud his creditors, and the deed in question from W. N. Watson to Mrs. L. M. Haney was based upon a valid consideration, the transaction would be valid, provided that he was not insolvent at the time and the deed was not voluntary.” Another ground complains that the court erred “in not instructing the jury that they could consider the amount of indebtedness assumed by the wife and paid by her in determining what was the consideration passing from the wife to the husband, but limited the consideration of the jury to the amount turned over to the husband by the wife, when the evidence was undisputed that the wife was to assume and pay off a debt of fifteen hundred dollars on said place.” Held:
No. 7615.
April 16, 1930.
8. W. Sturgis, for plaintiff in error.
O. G. Crockett and J. Glenn Giles, contra.
The evidence supports the verdict. None of the grounds of the motion for a new trial show error. Judgment.affirmed.

All the Justices coneur.